Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on April 2, 2021.  Claims 1, 12 and 14-31 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 12 and 14-31 are allowed, renumbered as claims 1-20, respectively.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 19 and 20 are allowable because the best prior art of record or that encountered in searching for the invention, fails to disclose or suggest to divide a set of organized data into a plurality of work portions to a plurality of processing nodes based on a number of work portions, size of a work portion, or both, by at least determining an amount of data in the columns that are determined to be affected by the sequenced data preparation operations and receiving a respective subset of rows of an overall result comprising a transformation or mutation of data from the plurality of columns and combining  the subsets of rows  into the overall result, as claimed, including other claim provisions.
Claims 12 and 14-18 and 21-31 depend from independent claims 1 and 19 respectively, and therefore are allowable on the merits.


USPN. 2015/0370919	USPN. 2016/0335307	USPN. 10,579,622

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




August 3, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158